Citation Nr: 0618661	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a heart disorder 
described as idiopathic hypherthrophic subaortic stenosis 
(IHSS).  

2.  Entitlement to service connection for residuals of dental 
trauma to tooth number 21, secondary to residuals of a 
fractured mandible.

3.  Whether the veteran is entitled to VA outpatient dental 
treatment because of dental trauma to tooth number 21.

4.  Entitlement to service connection for residuals of a 
dental trauma other than trauma to tooth number 21, secondary 
to residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and June 2003 rating 
decisions of the New York , New York , Regional Office (RO) 
of the Department of Veterans Affairs (VA).
A video conference hearing was held at the RO in March 2006.  
A transcript is in the claims file.  In that hearing the 
veteran explained that his dental claim was based on trauma 
as a result of his service connected residuals of a fractured 
jaw.  The Board notes that in that injury, tooth number 21 
was extracted. Notwithstanding the characterization of the 
issues on appeal, given the unique laws and regulations 
governing dental claims, the Board has recharacterized the 
issues on appeal as they appear on the first page of this 
decision.
The issue of entitlement to service connection for tinnitus 
was granted by the RO in a May 2004 rating action and is not 
before the Board.
The issue of entitlement to service connection for a heart 
disorder described as IHSS is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington , DC .  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT
1.  The veteran separated from active duty in October 1967, 
he filed the current claim in January 2002.  
2.  The veteran suffered trauma to tooth number 21 while on 
active duty, that tooth was extracted in-service more than 
180 days after enlistment, and the appellant is entitled to 
dental treatment for residuals of trauma to that specific 
tooth.
3.  The competent evidence of record does not show any 
residuals of in-service dental trauma to any other teeth.

CONCLUSIONS OF LAW
1.  The veteran meets the criteria for service connection for 
residuals of a traumatic loss of tooth number 21, and he is 
entitled to receive dental treatment for those residuals.  38 
U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.381, 17.161 (2005).
2.  Residuals of dental trauma to any teeth other than tooth 
number 21 were neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2002 
correspondence amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal.  The 
claim was readjudicated in a September 2004 statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date is harmless because the preponderance of the evidence is 
against the claim for entitlement to service connection for 
residuals of dental trauma to any teeth other than tooth 
number 21. Hence, any questions regarding what rating or 
effective date would be assigned are moot.
As for the decision to grant of entitlement to service 
connection for residuals of a traumatic loss of tooth number 
21, following the RO's receipt of this decision a rating and 
an effective date will be assigned.  Notably, however, in the 
absence of the RO first assigning this rating, it is 
premature at this stage to decide whether or not the veteran 
will be prejudiced by the currently nonexistent rating 
decision.  Following the RO's decision the veteran may 
appeal, and only at that time would the question of the 
validity of any VCAA notice concerning a rating and an 
effective date be ripe for appellate consideration.    
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 
VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 
Analysis
The veteran and his representative contend that the appellant 
is entitled to dental services and/or compensation from VA 
because he has current dental disability secondary to service 
connected residuals of a fractured jaw.  It is requested that 
the veteran be afforded the benefit of the doubt.
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Service Connection for Trauma to Tooth Number 21, To Include 
Entitlement to Treatment Therefor
As to the claim of entitlement to service connection for 
dental trauma for compensation purposes, VA regulations limit 
service connection for noncompensable dental disabilities 
(i.e., replaceable missing teeth, carious teeth, alveolar 
abscesses, periodontal diseases such as pyorrhea and 
Vincent's stomatitis) to treatment purposes only.  See 38 
C.F.R. § 4.149 (1995); 38 C.F.R. § 3.381 (2005); Simington v. 
West, 11 Vet. App. 41 (1998).
With the above criteria in mind, a review of the veteran's 
service medical records reveal that during a fight in 
February 1966 the appellant sustained a compound fracture 
injury to his mandible, resulting in the extraction of tooth 
number 21 and the placement of a bridge from tooth number 20 
to tooth number 22.    
In a March 1972 VA administrative decision it was found that 
the injuries that the veteran incurred during the fight were 
incurred in the line of duty.  That decision is final.  
As the veteran entered active duty more than 180 days prior 
to the extraction of tooth number 21, and as tooth number 21 
was extracted as the result of residuals of in-service 
trauma, the Board finds that service connection for the loss 
of tooth number 21 is warranted.  38 C.F.R. § 3.381. 
 Moreover, he is entitled to VA dental treatment for the loss 
of that specific tooth, to include any associated bridge work 
with that tooth.  38 C.F.R. § 17.161.
Entitlement to Service Connection for Residuals of a Dental 
Trauma Other Than Trauma to Tooth Number 21.
The record, which includes the veteran's September 1967 
separation examination as well as in service dental records, 
and a March 1972 VA examination, does not include any other  
residual of an in-service injury.  
Subsequent to the March 2006 video conference hearing, the 
claim was held open to allow the veteran to obtain evidence 
to support his claim including a dental nexus opinion.  No 
additional evidence was received by VA.  Thus, because none 
of the medical evidence of record includes a diagnosis of any 
disease processes of the mouth that is a residual of the in-
service injury, service connection for residuals of dental 
trauma other than trauma to tooth number 21 is denied.  38 
U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. § 3.303.
Conclusions
In reaching the above conclusions, the Board considered the 
veteran's as well as his representative written statements 
and testimony.  However, this does not constitute competent 
medical evidence because the record does not show that these 
laypersons have specialized medical knowledge regarding the 
etiology of a mouth disorder.  Therefore, they are not 
competent to provide medical opinion evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
statements do not act as probative evidence as to the issues 
on appeal.  
The Board also considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's mouth claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER
Entitlement to service connection for residuals of dental 
trauma to tooth number 21, to include dental treatment 
therefor, is granted.
Entitlement to service connection for residuals of a mouth 
injury other than trauma to tooth number 21 is denied.
 

REMAND
The veteran has claimed entitlement to service connection for 
a heart disorder diagnosed as IHSS.  In this regard, the 
Board notes that the veteran's service medical records 
including his August 1964 enlistment and his September 1967 
separation examinations are entirely silent as to any 
evidence of a heart disorder.  
The Board notes that in a March 1972 VA examination the 
veteran's cardiac contours and great vessels were normal.  X-
rays found no significant pulmonary or pleural pathology, and 
the examiner found the heart to be normal.  
In April 1999, the veteran was found to show IHSS following 
echocardiography.  The record also shows that he has coronary 
artery disease 
In a June 2000 letter from Jordan Katz, M.D., the veteran was 
noted to have had mild aortic insufficiency in April 1999, 
and subsequently diagnosed with IHSS.  
In an April 2002 letter, a VA treating physician opined that 
it was at least as likely as not that the prolonged period of 
heavy physical exertion that the veteran experienced in the 
Marine Corps contributed to the progression of the myocardial 
hypertrophy which was an intrinsic part of the veteran's 
IHSS.  The veteran is noted to have served in the United 
States Marine Corps as an amphibious tractor operator and to 
have been wounded in combat.  
The veteran has not been afforded a VA examination which is 
necessary to secure a definitive diagnosis and opinion as to 
the etiology of any current heart disorder. Hence, a VA 
examination is warranted.   38 U.S.C.A. § 5103A (d). 
Accordingly, the claim is REMANDED for the following actions:

1.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran not already of 
record, to include all VA outpatient 
records dating from service to the 
present for a heart disorder to include 
IHSS.  The veteran should provide 
approximate dates and times of treatment 
or release forms for private medical 
treatment. Attempts to obtain the records 
should be documented.

2.  The RO should arrange for a VA 
cardiology examination to determine the 
nature and etiology of any current heart 
condition.  The claims files, to include 
a copy of this Remand, must be made 
available for review by the examiner. All 
indicated studies, tests, and evaluations 
deemed necessary must be performed.  The 
examiner must address the nature and 
etiology of any diagnosed heart disorder 
to include IHSS.  That is, is it at 
least as likely as not that a heart 
disorder, to include IHSS is 
etiologically related to the veteran's 
active service from September 1964 to 
October 1967?   The examiner must set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.  
A complete rationale is requested for 
each diagnosis offered.  In answering 
these questions, the examiner must 
specifically address the opinions 
expressed in the June 2000 letter from 
Dr. Katz, and the April 2002 letter from 
the VA treating physician. 

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at 
once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes under 38 U.S.C.A. § 5103(a) and 
any other applicable legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	            ___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


